RICHARD B. LIND

ATTORNEY AT LAW
575 LEXINGTON AVENUE
4TH FLOOR

NEW YORK, N.Y. 10022

 

TELEPHONE (212) 868-7725
E-MAIL: rlindglindlawyer.com
WEBSITE: wwwrrichardlindlawyer.com

March 18, 2020

By ECF

Hon. Eric L. Komitee
United States District Judge
U.S. Courthouse

225 Cadman Plaza East
Brooklyn, NY 11201

Re: United States v. Richard A. Barker
20 CR 45 (EK)

Dear Judge Komitee:

Last week, I was appointed as the CJA attorney for Defendant Barker in the
above-captioned matter. This Court has fixed April 6, 2020 as the date for an initial
conference in this case. In light of the coronavirus pandemic, I am writing to request
either a two-week or three-week extension of time for the conference or permission for
counsel and Mr. Barker to conduct the conference by telephone on April 6, 2020.
Although the prosecutors had no objection to my proposal, the latter alternative was
proposed by the government probably because they would have to travel from
Washington, DC to the Court.

Thank you for the Court’s consideration of this request.

 
 

Respectfully submitt#d,  ~

/ Richard B. Lin

cc: All Counsel (by ECF)
